Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument is that “Sun merely discloses that the first SFI 210 has or is otherwise associated with a first monitoring period 220, and the first monitoring period 220 may be associated with a TxOP; however, it does not mention or disclose an association between the first SFI 210 and the TxOP, nor does it disclose features of ‘the indication signal has a first association with a downlink transmission opportunity obtained by the network device’” (Remarks, page 8).  Specifically, Applicant argue that “although Sun mentions that the first monitoring period 220 may be associated with a TxOP, it fails to specify how the first monitoring period 220 associates with the TxOP, let alone that the first monitoring period 220 is a TxOP” (Remarks, page 8).
This first argument is not persuasive since Sun explicitly teaches that “the first monitoring period may be for a TxOP” in paragraph 0019 such that the first monitoring period 220 is directly associated with a TxOP.  Further, Sun teaches that “the first monitoring period 220 may span more or fewer slots 205 (or subframes, frames, etc.)” in paragraph 0089.  Thus, Sun clearly teaches that in Figure 2 the first monitoring period 220 is a TxOP with 8 slots 205 where the SFI 210 is associated with the first monitoring period 220/TxOP that includes 8 slots 205.
Applicant’s second argument is “in NTT, the slot format is indicated by taking a slot as the granularity in time-domain, namely a respective slot format of each slot in NTT needs to be indicated once separately.  However, a transmission opportunity includes multiple slots, if a respective slot format of each slot is indicated separately, the slot formats of all the slots in one transmission opportunity need 
This second argument is not persuasive since NTT teaches “[s]ince SFI carried by group-common PDCCH can inform the slot format for one slot or multiple slot…” (section 2.3 Dynamic SFI for Multiple Bandwidth Parts or Numerologies), where multi-slot SFI is defined as “SFI indicates the slot format of more than one corresponding slots” and that “[t]he time duration that SFI is effective is derived based on the monitoring periodicity” (section 2.2.1 Dynamic SFI content). For different time slots, NTT’s Proposal 4 describes “[a]ssuming group common PDCCH carrying SFI is transmitted in slot n, and the SFI effective duration is 2 slots, then the group common PDCCH carrying SFI in slot n needs to indicate the slot formats for both slot n and slot n+1…[i]n our view, one SFI is sufficient to indicate the slot formats for different numerologies” (section 2.3. Dynamic SFI for Multiple Bandwidth Parts or Numerologies, Proposal 4 on page 5/3).  Thus, NTT teaches that the multi-slot SFI can indicate the slot formats for all slots within the monitoring period, which is the transmission opportunity for the network device to transmit downlink data to the terminal device since the SFI is included in the group common PDCCH which is the Physical Downlink Control Channel in the transmission slot. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-7, 9, 13-16, 20-22, 24, 28 and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2020/0389803 A1 (provisional 62/607758 filed 12/19/2017) in view of NTT publication R1-1718205 (‘Remaining issues on group-common PDCCH’, IDS filed 9/13/2021).
With respect to  the claims, Sun teaches transmitting slot format indicator (SFI) during the transmission opportunity (TxOP) of a listen before talk (LBT) procedure in paragraph 0094 (see claim mapping to the reference below).  Sun is not explicit with regards to the SFI being associated with all the slots during the TxOP.  However, Sun teaches the slot format indication corresponding to the monitoring period (Figure 2), but also suggests that the described monitoring periods may be associated with other defined time periods, such as transmission opportunity (TxOP) time periods (paragraphs 0019 and 0087).  In the same field of art, NTT teaches “[s]ince SFI carried by group-common PDCCH can inform the slot format for one slot or multiple slot…” (section 2.3 Dynamic SFI for Multiple Bandwidth Parts or Numerologies), where multi-slot SFI is defined as “SFI indicates the slot format of more than one corresponding slots” and that “[t]he time duration that SFI is effective is derived based on the monitoring periodicity” (section 2.2.1 Dynamic SFI content). For different time slots, NTT’s Proposal 4 describes “[a]ssuming group common PDCCH carrying SFI is transmitted in slot n, and the SFI effective duration is 2 slots, then the group common PDCCH carrying SFI in slot n needs to indicate the slot formats for both slot n and slot n+1…[i]n our view, one SFI is sufficient to indicate the slot formats for different numerologies” (section 2.3. Dynamic SFI for Multiple Bandwidth Parts or Numerologies, Proposal 4 on page 5/3).  Thus, NTT teaches that the multi-slot SFI can indicate the slot formats for all 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sun’s monitoring period which is associated with a transmission opportunity to provide the SFI indication for a slot format corresponding to the downlink transmission opportunity where the downlink transmission opportunity being formats of slots inside the downlink transmission opportunity for the reason that NTT explicitly teaches that the multi-slot SFI can indicate the slot formats for all slots within the monitoring period.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A method for determining a slot format (Sun’s system in Figure 1 with network device 105 and terminal devices 115), comprising:
 receiving, by a terminal device, an indication signal from a network device (First SFI 210 in paragraph 0089), wherein the indication signal has a first association with a downlink transmission opportunity obtained by the network device (First monitoring period with the first SFI associated with TxOP in paragraph 0089); and the indication signal carries an identification code corresponding to a slot format (SFI includes set of bits that indicate format of one or more slots in paragraph 0004) and indicates a slot format corresponding to the downlink transmission opportunity (First SFI 210 is associated with the first monitoring period 220 in paragraph 0089, where the first monitoring period may be a TxOP in paragraph 0019), the slot format corresponding to the downlink transmission opportunity being formats of slots inside the downlink transmission opportunity (Obvious since NTT explicitly teaches that the multi-slot SFI can indicate the slot formats for all slots within the monitoring period in Section 2.3 Dynamic SFI for Multiple Bandwidth Parts or Numerologies on page 4 and Section 2.4 Dynamic SFI for Multiple CCs on page 5, where NTT teaches that the multi-slot SFI can indicate the slot formats for all slots within the monitoring period, which is the transmission opportunity for the network device to transmit downlink data to the terminal device since the SFI is included in the group common PDCCH which is the Physical Downlink Control Channel in the transmission slot ) ; and 
determining, by the terminal device, the slot format according to the indication signal (SFI slot ID and slot formats on Figure 4) .

5. The method of claim 1, wherein the indication signal indicates at least one of the following: 
a time when the terminal device starts to detect a downlink channel;
 a time when the terminal device starts to receive the downlink channel; 
a duration of the downlink transmission opportunity; or 
a starting time of downlink transmission (Sun teaches the first SFI includes control information on where (i.e. starting time) the base station will transmit information, slot pattern  that the UE uses for wireless communication (i.e. time when to detect DL channel/start receive DL channel), and defined structure of the first monitoring period (i.e. duration of TxOP) in paragraph 0091).

6. The method of claim 1, wherein the indication signal comprises downlink control information (DCI) (Sun teaches that the first SFI is in a first DCI in paragraph 0016).

7. The method of claim 1, further comprising: 
receiving, by the terminal device according to the slot format, downlink transmission of the network device in the time unit corresponding to the downlink transmission opportunity (Sun teaches that the first monitoring period with the first SFI associated with TxOP in paragraph 0089).

9. A method for determining a slot format (Sun’s system in Figure 1 with network device 105 and terminal devices 115), comprising: 
sending, by a network device, an indication signal to a terminal device after obtaining a downlink transmission opportunity (First monitoring period with the first SFI associated with TxOP in paragraph 0089), 
wherein the indication signal has a first association with the downlink transmission opportunity, and the indication signal is used for the terminal device to determine a slot format (SFI slot ID and slot formats on Figure 4), and 
wherein the indication signal carries an identification code corresponding to a slot format (SFI includes set of bits that indicate format of one or more slots in paragraph 0004)  and indicates a slot format corresponding to the downlink transmission opportunity (First SFI 210 is associated with the first monitoring period 220 in paragraph 0089, where the first monitoring period may be a TxOP in paragraph 0019), the slot format corresponding to the downlink transmission opportunity being formats of slots inside the downlink transmission opportunity (Obvious since NTT explicitly teaches that the multi-slot SFI can indicate the slot formats for all slots within the monitoring period in Section 2.3 Dynamic SFI for Multiple Bandwidth Parts or Numerologies on page 4 and Section 2.4 Dynamic SFI for Multiple CCs on page 5, where NTT teaches that the multi-slot SFI can indicate the slot formats for all slots within the monitoring period, which is the transmission opportunity for the network device to transmit downlink data to the terminal device since the SFI is included in the group common PDCCH which is the Physical Downlink Control Channel in the transmission slot ).

13. The method of claim 9, wherein the indication signal indicates at least one of the following: 
a time when the terminal device starts to detect a downlink channel; 
a time when the terminal device starts to receive the downlink channel; 
a duration of the downlink transmission opportunity; or a starting time of downlink transmission (Sun teaches that the first SFI includes control information on where (i.e. starting time) the base station will transmit information, slot pattern  that the UE uses for wireless communication (i.e. time when to detect DL channel/start receive DL channel), and defined structure of the first monitoring period (i.e. duration of TxOP) in paragraph 0091).

14. The method of claim 9, wherein the indication signal comprises downlink control information (DCI) (Sun teaches that the first SFI is in a first DCI in paragraph 0016).

15. The method of claim 9, further comprising: performing, by the network device, downlink transmission in the time unit corresponding to the downlink transmission opportunity according to the slot format (Sun teaches that the slot format for downlink communications occurring during the first monitoring period (i.e. TxOP) in paragraph 0091).

16. A terminal device (Sun’s system in Figure 1 with network device 105 and terminal devices 115), comprising: 
a network interface, configured to receive an indication signal from a network device, wherein the indication signal has a first association with a downlink transmission opportunity obtained by the network device (First monitoring period with the first SFI associated with TxOP in paragraph 0089) , and the indication signal carries an identification code corresponding to a slot format (SFI includes set of bits that indicate format of one or more slots in paragraph 0004)  and indicates a slot format corresponding to the downlink transmission opportunity (First SFI 210 is associated with the first monitoring period 220 in paragraph 0089, where the first monitoring period may be a TxOP in paragraph 0019), the slot format corresponding to the downlink transmission opportunity being formats of slots inside the downlink transmission opportunity (Obvious since NTT explicitly teaches that the multi-slot SFI can indicate the slot formats for all slots within the monitoring period in Section 2.3 Dynamic SFI for Multiple Bandwidth Parts or Numerologies on page 4 and Section 2.4 Dynamic SFI for Multiple CCs on page 5, where NTT teaches that the multi-slot SFI can indicate the slot formats for all slots within the monitoring period, which is the transmission opportunity for the network device to transmit downlink data to the terminal device since the SFI is included in the group common PDCCH which is the Physical Downlink Control Channel in the transmission slot );  and
 a processor, configured to determine a slot format according to the indication signal (Sun teaches that the SFI slot ID and slot formats on Figure 4) .

20. The terminal device of claim 16, wherein the indication signal indicates at least one of the following: 
a time when the terminal device starts to detect a downlink channel: 
a time when the terminal device starts to receive the downlink channel:
 a duration of the downlink transmission opportunity: or 
a starting time of downlink transmission (Sun teaches that the first SFI includes control information on where (i.e. starting time) the base station will transmit information, slot pattern  that the UE uses for wireless communication (i.e. time when to detect DL channel/start receive DL channel), and defined structure of the first monitoring period (i.e. duration of TxOP) in paragraph 0091).

21. The terminal device of claim 16. wherein the indication signal comprises downlink control information (DCI) (Sun teaches that the first SFI is in a first DCI in paragraph 0016).

22. The terminal device of claim 16. wherein the network interface is further configured to receive, according to the slot format, downlink transmission of the network device in the time unit corresponding to the downlink transmission opportunity (Sun teaches that the slot format for downlink communications occurring during the first monitoring period (i.e. TxOP) in paragraph 0091).

24. A network device (Sun’s system in Figure 1 with network device 105 and terminal devices 115), comprising: 
a network interface, configured to send an indication signal to a terminal device after the network device obtains a downlink transmission opportunity, wherein the indication signal has a first association with the downlink transmission opportunity (First monitoring period with the first SFI associated with TxOP in paragraph 0089), and the indication signal is used for the terminal device to determine a slot format (SFI slot ID and slot formats on Figure 4), and 
wherein the indication signal carries an identification code corresponding to a slot format (SFI includes set of bits that indicate format of one or more slots in paragraph 0004)  and indicates a slot format corresponding to the downlink transmission opportunity (First SFI 210 is associated with the first monitoring period 220 in paragraph 0089, where the first monitoring period may be a TxOP in paragraph 0019), the slot format corresponding to the downlink transmission opportunity being formats of slots inside the downlink transmission opportunity (Obvious since NTT explicitly teaches that the multi-slot SFI can indicate the slot formats for all slots within the monitoring period in Section 2.3 Dynamic SFI for Multiple Bandwidth Parts or Numerologies on page 4 and Section 2.4 Dynamic SFI for Multiple CCs on page 5, where NTT teaches that the multi-slot SFI can indicate the slot formats for all slots within the monitoring period, which is the transmission opportunity for the network device to transmit downlink data to the terminal device since the SFI is included in the group common PDCCH which is the Physical Downlink Control Channel in the transmission slot )  .

28. The network device of claim 24, wherein the indication signal indicates at least one of the following: 
a time when the terminal device starts to detect a downlink channel: 
a time when the terminal device starts to receive the downlink channel: 
a duration of the downlink transmission opportunity: or 
a starting time of downlink transmission (Sun teaches that the first SFI includes control information on where (i.e. starting time) the base station will transmit information, slot pattern  that the UE uses for wireless communication (i.e. time when to detect DL channel/start receive DL channel), and defined structure of the first monitoring period (i.e. duration of TxOP) in paragraph 0091).

29. The network device of claim 24. wherein the indication signal comprises downlink control information (DCI) (Sun teaches that the first SFI is in a first DCI in paragraph 0016).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463